UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 14, 2012 ASURE SOFTWARE, INC. (Exact name of registrant as specified in charter) Delaware 0-20008 74-2415696 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 110 Wild Basin Rd., Austin, Texas 78746 (Address of principal executive offices) 512-437-2700 (Registrant’s telephone number, including area code) N/A (Former Name and Address) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On August 14, 2012, Asure Software, Inc. (the “Company”) issued a press release announcing its financial results for its second quarter ended June 30, 2012. A copy of this press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in this Item 2.02 of this Current Report (including the press release furnished as an exhibit hereto) shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit Description Press Release of Registrant dated August 14, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASURE SOFTWARE, INC. By: /s/ David Scoglio David Scoglio, Chief Financial Officer Dated: August 14, 2012
